     Case 2:21-cv-10022-GAD-CI ECF No. 1, PageID.1 Filed 01/06/21 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN

ANTOINE WILLIAMS,

        Plaintiff,

v.                                                           CASE NO:
                                                             HON:

MACOMB COUNTY, SAMANTHA HAMMONTREE,
RAYVIN TOMA, KEITH THOME, BARTOSZ NOWAK,
JEFFREY RATTRAY, and SCOTT CAMPAU,
in their individual and official capacities,

      Defendants.
__________________________________________________________________/
CHRISTOPHER TRAINOR & ASSOCIATES
CHRISTOPHER J. TRAINOR (P42449)
SHAWN C. CABOT (P64021)
KRYSTINA R. DOSS (P77365)
Attorneys for Plaintiff
9750 Highland Road
White Lake, MI 48386
(248) 886-8650
shawn.cabot@cjtrainor.com
__________________________________________________________________/
  THERE IS NO OTHER PENDING OR RESOLVED ACTION ARISING OUT
       OF THE TRANSACTION OR OCCURRENCE ALLEGED IN THE
                            COMPLAINT

                      COMPLAINT AND JURY DEMAND

        NOW COMES Plaintiff, ANTOINE WILLIAMS, by and through his

attorneys, CHRISTOPHER TRAINOR & ASSOCIATES, and for his Complaint

against the above-named Defendants states as follows:



                                        1
     Case 2:21-cv-10022-GAD-CI ECF No. 1, PageID.2 Filed 01/06/21 Page 2 of 9




1.      Plaintiff is a resident of the City of Detroit, County of Wayne, State of

Michigan.

2.      Defendant Macomb County is a municipal corporation and governmental

subdivision which is organized and existing under the laws of the State of Michigan.

3.      Defendants Hammontree, Toma, Thome, Nowak, Rattray, and Campau are

and/or were corrections officers with the Macomb County Jail at all times mentioned

herein and were acting under color of law, in their individual and official capacities,

and within the course and scope of their employment.

4.      All events giving rise to this lawsuit occurred in the City of Mt. Clemens,

County of Macomb, State of Michigan.

5.      Jurisdiction is vested in this Court pursuant to 28 U.S.C. § 1331 [federal

question], 28 U.S.C. § 1343 [civil rights].

6.      That this lawsuit arises out of Defendants’ violations of Plaintiff’s federal

constitutional rights as secured by the Fourteenth Amendment to the United States

Constitution and consequently, Plaintiff has a viable claim for damages under 42

U.S.C. § 1983.

7.      That the amount in controversy exceeds Seventy-Five Thousand Dollars

($75,000.00) not including interest, costs, and attorney fees.




                                           2
     Case 2:21-cv-10022-GAD-CI ECF No. 1, PageID.3 Filed 01/06/21 Page 3 of 9




                                         FACTS

8.      Plaintiff realleges and incorporates by reference each and every paragraph of

this Complaint as though fully set forth herein.

9.      On February 3, 2020, the Macomb County Sheriff’s Department picked up

Plaintiff from the Wayne County Sheriff’s Department on a warrant; and Plaintiff

was taken to the Macomb County Jail where he was then turned over to the Macomb

County Jail booking staff.

10.     At all relevant times herein, Plaintiff was a pretrial detainee.

11.     While sitting in the booking area waiting to be medically screened, Plaintiff

was speaking with another inmate sitting alongside of him; and Plaintiff made a

comment to the inmate about Defendant Hammontree’s buttocks.

12.     Then, without warning, Defendant Hammontree grabbed Plaintiff and threw

him to the ground

13.     From the time Plaintiff was thrown to the floor and was taken to and ultimately

left alone in a holding cell, Defendants Hammontree, Toma, Thome, Nowak,

Rattray, and Campau participated in dragging Plaintiff, punching Plaintiff, kicking

Plaintiff about his body, and stomping on his leg for no legally justifiable reason

whatsoever.

14.     As a result of Defendants’ unlawful actions, Plaintiff suffered injuries and

damages.


                                             3
   Case 2:21-cv-10022-GAD-CI ECF No. 1, PageID.4 Filed 01/06/21 Page 4 of 9




                                 COUNT I
             VIOLATION OF THE FOURTEENTH AMENDMENT
                   42 U.S.C. § 1983 EXCESSIVE FORCE

15.     Plaintiff realleges and incorporates by reference each and every paragraph of

this Complaint as though fully set forth herein.

16.     The Due Process Clause of the Fourteenth Amendment prevents the use of

excessive physical force against pretrial detainees and imposes a duty on police

officials to take reasonable measures to guarantee the safety of those under their

care.

17.     Each of the individually-named Defendant violated Plaintiff’s clearly

established and federally protected rights as set forth under the United States

Constitution and the Amendments thereto, including, but not limited to, the

Fourteenth Amendment of the United States Constitution to be free from

unreasonable searches and seizures mainly to be free from excessive use of force,

when they employed unnecessary and unreasonable excessive force which resulted

in significant injuries and damages to Plaintiff.

18.     At all relevant times herein, the individually-named Defendants acted under

color of law, within the scope and course of their employment, and in their official

and individual capacities.

19.     The actions of the individually-named Defendants were at all times unlawful

and in violation of Plaintiff’s clearly established rights under the Fourteenth

                                           4
   Case 2:21-cv-10022-GAD-CI ECF No. 1, PageID.5 Filed 01/06/21 Page 5 of 9




Amendment to the United States Constitution which proximately resulted in

significant injuries to Plaintiff.

20.    The individually-named Defendants are not entitled to qualified immunity

because they violated Plaintiff’s clearly established Fourteenth Amendment right to

be free from excessive use of force.

21.    As a proximate result of the violations and/or deprivations of Plaintiff’s

constitutional rights by the individually-named Defendants, Plaintiff has a viable

claim for compensatory and punitive damages pursuant to 42 U.S.C. § 1983;

together with costs, interests, and attorney fees as set forth in 42 U.S.C. § 1988.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in his favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00) exclusive of costs, interest, and

attorney fees.

                    COUNT II
DEFENDANT MACOMB COUNTY’S CONSTITUTIONAL VIOLATIONS

22.    Plaintiff realleges and incorporates by reference each and every paragraph of

this Complaint as though fully set forth herein.

23.    Defendant Macomb County permitted customs, practices, and/or policies

which resulted in the violations of Plaintiff’s constitutional rights as complained of

herein.


                                           5
   Case 2:21-cv-10022-GAD-CI ECF No. 1, PageID.6 Filed 01/06/21 Page 6 of 9




24.   These customs, practices, and/or policies included, but were not limited to,

the following:

      a.     Failing to adequately train and/or supervise its corrections officers so

             as to prevent violations of citizens’ constitutional rights;

      b.     Failing to adequately train and/or supervise corrections officers

             regarding the proper use of force;

      c.     Failing to adequately train and/or require corrections officers to timely

             and adequately document interactions with inmates upon whom force

             is used; and

      d.     Failing to adequately supervise, review, and/or discipline corrections

             officers whom Defendant Macomb County knew or should have known

             were violating or were prone to violate citizens’ constitutional rights,

             thereby permitting and/or encouraging its corrections officers to engage

             in unlawful conduct.

25.   Defendant’s conduct was so reckless so as to demonstrate deliberate

indifference for whether an injury resulted.

26.   Defendant’s acts and/or indifference and/or omissions were the direct and

proximate cause of Plaintiff’s injuries.

27.   The facts as set forth in the preceding paragraphs constitute a violation of

Plaintiff’s constitutional rights; and pursuant to 42 U.S.C. § 1983, Plaintiff has a


                                           6
   Case 2:21-cv-10022-GAD-CI ECF No. 1, PageID.7 Filed 01/06/21 Page 7 of 9




viable claim for compensatory and punitive damages, costs, and attorney fees as set

forth in 42 U.S.C. § 1988.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in his favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00) exclusive of costs, interest, and

attorney fees.

                               Respectfully Submitted,
                               CHRISTOPHER TRAINOR & ASSOCIATES


                               s/ Shawn C. Cabot
                               CHRISTOPHER J. TRAINOR (P42449)
                               SHAWN C. CABOT
                               KRYSTINA R. DOSS (P77365)
                               Attorneys for Plaintiff
                               9750 Highland Road
                               White Lake, MI 48386
                               (248) 886-8650
                               shawn.cabot@cjtrainor.com

Dated: December 18, 2020
SCC/




                                         7
     Case 2:21-cv-10022-GAD-CI ECF No. 1, PageID.8 Filed 01/06/21 Page 8 of 9




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN

ANTOINE WILLIAMS,

        Plaintiff,

v.                                                           CASE NO:
                                                             HON:

MACOMB COUNTY, SAMANTHA HAMMONTREE,
RAYVIN TOMA, KEITH THOME, BARTOSZ NOWAK,
JEFFREY RATTRAY, and SCOTT CAMPAU,
in their individual and official capacities,

      Defendants.
__________________________________________________________________/
CHRISTOPHER TRAINOR & ASSOCIATES
CHRISTOPHER J. TRAINOR (P42449)
SHAWN C. CABOT (P64021)
KRYSTINA R. DOSS (P77365)
Attorneys for Plaintiff
9750 Highland Road
White Lake, MI 48386
(248) 886-8650
shawn.cabot@cjtrainor.com
__________________________________________________________________/




                         DEMAND FOR JURY TRIAL




                                        8
  Case 2:21-cv-10022-GAD-CI ECF No. 1, PageID.9 Filed 01/06/21 Page 9 of 9




      NOW COMES Plaintiff, by and through his attorneys, CHRISTOPHER

TRAINOR & ASSOCIATES, and hereby makes a Demand for Trial by Jury in the

above-captioned matter.

                             Respectfully Submitted,
                             CHRISTOPHER TRAINOR & ASSOCIATES


                             s/ Shawn C. Cabot
                             CHRISTOPHER J. TRAINOR (P42449)
                             SHAWN C. CABOT
                             KRYSTINA R. DOSS (P77365)
                             Attorneys for Plaintiff
                             9750 Highland Road
                             White Lake, MI 48386
                             (248) 886-8650
                             shawn.cabot@cjtrainor.com

Dated: December 18, 2020
SCC/




                                     9
